Citation Nr: 0834481	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  04-38 261A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The veteran served on active duty from August 1952 to August 
1956, and from July 1957 to April 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.

The veteran testified at a September 2005 hearing before the 
undersigned Veterans Law Judge, and a transcript is of 
record.

In May 2006 and May 2007, the Board remanded the matter for 
additional evidentiary development.


FINDINGS OF FACT

The evidence is in relative equipoise as to whether the 
veteran's rhinitis began during active service.


CONCLUSION OF LAW

Rhinitis was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  To the extent 
that there may be any deficiency of notice or assistance, 
there is no prejudice to the veteran in proceeding with this 
appeal given the favorable nature of the Board's decision.  
Any deficiency in notice regarding downstream elements can be 
remedied by the RO following the grant of those issues in 
this decision).  

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

The veteran alleges entitlement to service connection for 
rhinitis.  He contends that his current rhinitis began during 
active duty and has been bothering since his discharge from 
service.  In this respect, service medical records reveal 
complaints and treatment for allergies on two occasions, in 
October 1953.  The veteran presented with complaints of an 
allergic reaction to the dust of the bins in the tool shop 
accompanied by severe nasal congestion and headaches.  The 
examiner noted that his family history was significant for 
asthma.   Physical examination, however, revealed no 
significant nasal sepal deviation, adequate airways, and 
mucosa within normal limits.  On sinus x-ray, there was no 
evidence of active disease.  

The Board acknowledges that the veteran was not diagnosed as 
having a chronic disorder, characterized as rhinitis, during 
service.  A review of the post-service medical evidence, 
however, reveals treatment for a chronic disorder consistent 
with the veteran's in-service complaints.  In January 1999, 
the veteran was diagnosed as having sinus 
inflammation/allergies and, in September 1999, the veteran 
was diagnosed as having allergic rhinitis.  In April 2004, 
the veteran received treatment for both allergic and non-
allergic rhinitis.  A January 2005 progress note indicated 
that the veteran's moderate-severe allergic rhinitis was most 
controlled by medication; however, the veteran still 
experienced flare-ups during the cedar season.  Additionally, 
VA examination dated in September 2006, demonstrated 
50 percent obstruction on the right nostril due to 
hypertrophic turbinates with blanching of the mucosa with 
serous exudate in both nostrils, indicative of allergic 
rhinitis.  

In June 2007, the veteran was afforded an additional VA 
examination.  The examiner noted that the veteran reported 
having had the congestion since 1952.  Physical examination 
revealed hypertrophy of the mucosa resulting in partial 
obstruction in both nostrils.  The veteran was diagnosed as 
having allergic rhinitis.  The examiner opined in essence 
that, based on the veteran's reported history, it was at 
least as likely as not that the veteran's allergic rhinitis 
had its inception during active service. 

The Board finds the veteran's statement that he had had 
congestion since 1952 to be credible.  Thus, in light of the 
evidence, in particular the June 2007 VA opinion, the Board 
finds that the evidence is at least in relative equipoise as 
to whether the veteran's current rhinitis had its inception 
during a period of active duty.  In claims for VA benefits, 
when there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Given the 
evidence set forth above, such a conclusion cannot be made in 
this case.  Thus, the Board finds that the evidence of record 
is sufficient to award service connection for rhinitis.


ORDER

Entitlement to service connection for rhinitis is granted.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


